Citation Nr: 0603791	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-24 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

What evaluation is warranted for a gastrointestinal disorder, 
manifested by abdominal pain, bloating, diarrhea, irritable 
bowel syndrome (IBS), and vomiting, resulting from an 
undiagnosed illness, from January 18, 2001?


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from November 1983 to June 
1991.   His active duty included service in the Southwest 
Asia Theater of Operations during the Persian Gulf War from 
August 1990 to April 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO awarded service connection for a 
gastrointestinal disorder resulting from an undiagnosed 
illness.  A 10 percent evaluation was assigned effective 
January 18, 2001. 


FINDING OF FACT

The appellant's gastrointestinal disorder, due to an 
undiagnosed illness, is not more than moderately disabling 
with episodes of bowel disturbance with abdominal distress.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a gastrointestinal disorder, due to an undiagnosed 
illness, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); C.F.R. §§ 3.102, 4.3, 4.114, Diagnostic Code 
7319 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a November 2004 
letter, amongst other documents, fulfills the requirements 
set forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the appellant to submit all pertinent evidence in his 
possession.  Further, VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Although the November 2004 notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Hence, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Background. 

In an August 2002 rating decision, the veteran was granted 
service connection and a 10 percent rating for a 
gastrointestinal disorder, under Diagnostic Codes 
"8873"-7319, effective January 18, 2001.  At present he is 
seeking an increased initial rating for his disability.  [The 
Board notes that while M21-1 refers to a Diagnostic Code 
8873, a review of 38 C.F.R. § Part 4 (2005), reveals no 
Diagnostic Code enumerated 8873, and there are no known 
direct rating criteria under such a Code.  ] 

A January 2004 VA examination report shows the examiner noted 
that the veteran was referred for evaluation of a 
gastrointestinal condition including gastroesophageal reflux 
disease (GERD) and IBS.  At a previous VA examination in June 
2001, the veteran reported recurrent episodes of abdominal 
pain, bloating, vomiting, and fever with sweats every two to 
three months lasting one to two weeks.  In 2001, barium 
enema, gastrointestinal and small bowel series, and small 
bowel follow through were each normal.  The veteran was 
placed on a proton pump inhibitor and has remained on it to 
the present time.  The appellant stated that he was free from 
all symptoms as long as he was on this treatment.  He 
reported missing his drug treatment for three or four weeks 
with recurrences of vomiting, abdominal pain and bloating.  

A February 2004 addendum noted that a 2004 upper intestinal 
endoscopy and several blood studies were essentially normal.  
The endoscopy revealed mild lower esophagitis and some 
inflammation of the midesophagus.  The stomach and duodenum 
were normal.  A test for the presence of helicobacter pylori 
organisms was negative.  The impression was that the veteran 
presented evidence of mild esophagitis, and symptoms that 
sounded like esophageal reflux, with no evidence of H. Pylori 
infection.

A March 2005 VA examination report noted that the veteran had 
undergone multiple gastrointestinal examinations, including a 
colonoscopy and esophagogastroduodenoscopy (EGD) in February 
2004, with minimal esophagitis findings but no other 
significant findings.  In August 2001, the veteran had an 
upper gastrointestinal series, small bowel series, and small 
bowel follow through, and a colon air-contrast study all 
considered to be normal.  

The examiner noted that the veteran's weight had been 
relatively stable over a five year period.  He had lost ten 
pounds in the past year but this was the result of the 
appellant's decision to diet.  The examiner further noted 
that,

At this time the patient has not been 
found to have any abnormalities on either 
barium study of the upper and lower 
trac(t).  Patient was studied in 2004 
from the standpoint of EGD and 
colonoscopy with no abnormalities that 
were seen.

The impression was that the veteran contracted some 
gastrointestinal illness in Southeast Asia.  All studies were 
essentially unremarkable except for esophageal reflux which 
was fairly well controlled with suppression with Omeprazole. 
The veteran also had complaints of some constipation which 
also was fairly well controlled.

Extensive VA treatment records reveal that the veteran has 
been treated primarily for a depressive disorder as well as 
substance and alcohol abuse.  The clinical records 
demonstrate that his gastrointestinal complaints appeared are 
well controlled by medication.

At a June 2005 VA outpatient clinic the appellant was noted 
to be doing very well.  He offered no pertinent complaints.

Analysis.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Notably, however, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, service connection has been granted for a 
gastrointestinal disorder manifested by abdominal pain, 
bloating, diarrhea, IBS, and vomiting as symptoms of an 
undiagnosed illness.  When an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. 38 C.F.R. § 4.20 (2005).  In essence, 
VA must identify a diagnosed illness which is productive of 
the veteran's symptoms due to undiagnosed illness.

The veteran's disorder is rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7319, the code for an irritable colon 
syndrome.  Under that code, a 10 percent evaluation is 
warranted for moderate disability, with frequent episodes of 
bowel disturbance with abdominal distress.  A 30 percent 
evaluation, the highest available under this code, is 
warranted if the disorder is severe, manifested by diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114 Diagnostic 
Code 7319.

Words such as "moderate " and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).

Applying the criteria of Diagnostic Code 7319 to the facts of 
this case, the Board finds that, by the veteran's own report, 
his gastrointestinal symptoms during the period since January 
18, 2001, have been intermittent in nature.  This report is 
corroborated by the clinical evidence of record.  The 
preponderance of the evidence is against finding that the 
disability is severely disabling as is required for a 30 
percent rating under Diagnostic Code 7319.  At most, the 
evidence shows that the veteran has moderate IBS, with 
frequent episodes of bowel disturbances with abdominal 
distress.  The preponderance of the evidence is against 
finding severe IBS, with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.  
As the evidence is against finding that the veteran 
experiences more or less constant abdominal distress, an 
evaluation in excess of 10 percent under Diagnostic Code 7319 
is not warranted at any time since the initial grant of 
service connection.

The criteria for an initial rating in excess of 10 percent 
have not been met for any period during the pendency of the 
appeal.  The preponderance of the evidence is against the 
veteran's claim, and as such is denied.

Under these circumstances, the doctrine of reasonable doubt 
is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


O RDER

Since January 18, 2001, a rating in excess of 10 percent for 
a gastrointestinal disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


